Plaintiff, a white woman 58 years of age, alleges that she was attacked and abused by defendant, a colored woman much younger and stronger, and that the younger woman charged her with having stolen a small bantam rooster which, at the time, she, (plaintiff) was carrying in her arms. She avers that she was in very poor health at the time, and that, as a result of the encounter, her illness was aggravated and her nerves were shattered to such an extent that she has now become practically a nervous as well as a physical "wreck." She also alleges that neither the verbal assault nor the physical attack was justified by anything that she had done or said; that the rooster *Page 542 
belonged to her, and that therefore the charge that she had stolen it was not true. She seeks from defendant monetary redress in the sum of $300, which, she says, will compensate her for her physical pain and suffering, for the nervous shock, fright, and mental anguish which she sustained.
Defendant avers that the rooster belonged to her and not to plaintiff and she admits that, when she saw it in plaintiff's possession, she claimed it and that, when plaintiff refused to surrender it, she "retained possession" of it. The remaining pertinent allegations of plaintiff's petition she denies.
In the court below there was judgment for defendant. Plaintiff has appealed.
The evidence shows clearly that the rooster in question belonged to plaintiff, it having been given to her by a neighborhood grocer some months before, and that defendant, without any cause whatever, took it from her by force and used abusive language towards her.
There is no evidence showing that plaintiff sustained any substantial injury to her body, nerves, or reputation. One hundred dollars should amply compensate her for such temporary mental shock as she sustained and for such other minor damage as she may have suffered.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be and it is annulled, avoided, and reversed, and that there now be judgment in favor of plaintiff, Mrs. Louise Brennan, and against Anastasie M. Hardy, widow of John Auguste, in the full sum of $100, with legal interest from judicial demand until paid and for all costs.
Reversed.